Exhibit 10(bb)

 

SUMMARY OF NEW DEFERRED COMPENSATION PLAN

 

The new deferred compensation plan will be effective January 1, 2006. Eligible
participants will be employees of Sprint Nextel Corporation and its subsidiaries
at director level and above and outside directors of Sprint Nextel.

 

Eligible employees will be allowed to elect, in the year before the compensation
is earned, to contribute up to 75% of base salary and up to 100% of incentive
compensation, in increments of 1%. Outside directors will be allowed to
contribute up to 100% of director fees in increments of 1%. All contributions,
and earnings credited to contributions, will be 100% vested.

 

Investment options will be selected by the Employee Benefits Committee in a
manner designed to offer diversification across an array of asset classes. The
investment options will include phantom share units representing shares of
Sprint Nextel’s common stock. All investments will be unfunded obligations of
Sprint Nextel.

 

Participants will be able to transfer between investment options on any business
day, but only four transfers may be made in each calendar year and three months
must elapse between transfers.

 

Participants will be able to elect payment of benefits to begin on a specified
date at least five (5) years in the future or on termination of the
participant’s employment (subject to a six months delay to the extent required
under Internal Revenue Code Section 409A), in the form of a lump sum or annual
installments over two to fifteen years. Notwithstanding the participant’s
election and subject to Internal Revenue Code Section 409A, benefits will be
immediately distributed in a lump sum upon the participant’s death, termination
of the participant’s employment if the aggregate account balance is less than
$20,000, or termination of the participant’s employment within one year of a
change in control of Sprint Nextel. In the event of a participant’s long-term
disability, distribution will began immediately in a lump sum or installments as
elected. All distributions will be made in cash.